Citation Nr: 1537953	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-16 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for drop foot, to include as secondary to the service-connected lumbosacral strain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the lower back.

3.  Entitlement to an increased rating for the lumbosacral strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a cold injury to the right foot, currently evaluated as 10 percent disabling prior to December 17, 2014, and 30 percent since then.

5.  Entitlement to an increased rating for residuals of a cold injury to the left foot, currently evaluated as 10 percent disabling prior to December 17, 2014, and 30 percent since then.

6.  Entitlement to an increased rating for right ankle sprain/strain, currently evaluated as noncompensable (0 percent) prior to December 17, 2014, and 10 percent since then.


REPRESENTATION

Veteran represented by:	Todd M. Berk, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2011.  The RO issued a Statement of the Case (SOC) in June 2012.  In June 2014, the Veteran filed a Substantive Appeal.  In a statement attached to his Substantive Appeal, the Veteran argued that this was the second Substantive Appeal that he had submitted in response to the June 2012 SOC.  The RO then issued a Supplemental SOC (SSOC) in February 2015 in which the RO found that the Veteran had submitted a timely Substantive Appeal and readjudicated the claims on the merits.  

The RO issued another rating decision in February 2015, which increased the disability ratings for the cold injuries to 30 percent each, retroactively effective from December 17, 2014.  The rating decision also increased the disability rating for the right ankle to 10 percent, retroactively effective from December 17, 2014.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea; (2) Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder; and, (3) Entitlement to an increased rating for residuals of a cold injury to the second and third fingers of the right hand, currently evaluated as 10 percent disabling, have been raised by the record in a December 2014 statement by the Veteran. 
The Board does not have jurisdiction over these issues, and they are referred to the RO/AMC for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, in a recent November 2014 statement (before the claims were certified to the Board), the Veteran's representative requested a local hearing with a Decision Review Officer (DRO) at the local RO in Philadelphia, Pennsylvania, to testify on the issues currently on appeal.  To date, the Veteran has not been afforded this hearing.  Thus, this hearing must be scheduled before deciding his appeals.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 20.700 (2015).

Additionally, in his June 2014 Substantive Appeal, the Veteran requested a Board hearing at the local RO (videoconference hearing).  In an August 2015 letter, the Veteran's representative requested a Board hearing at the local RO (Travel Board hearing).  To date, the Veteran has not been afforded this Board hearing.  Thus, this hearing must be scheduled before deciding his appeals.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a local hearing at the RO in Philadelphia, Pennsylvania, with a DRO at the earliest opportunity for him to testify on the claims currently on appeal.  Notify the Veteran of the date, time and location of the hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have a hearing, or fails to report for it, also document this in his claims file.

2.  Schedule the Veteran for a Board hearing at the local RO (Travel Board) in Philadelphia, Pennsylvania, before a Veterans Law Judge to testify on the issues on appeal.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.  Notice of the hearing must be sent to the Veteran's current mailing address.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






